 

 



Exhibit 10.2

 

 

 

 

 

 

 

ASTORIA FEDERAL SAVINGS AND LOAN ASSOCIATION

 

SUPPLEMENTAL BENEFIT PLAN

 

 

As amended effective January 1, 2009 and further amended effective April 30,
2012

 

 

 



 

ASTORIA FEDERAL SAVINGS AND LOAN ASSOCIATION

 

SUPPLEMENTAL BENEFIT PLAN

 

ARTICLE I

 

DEFINITIONS

 

1.01 Association

 

Astoria Federal Savings and Loan Association.

 

1.02 Committee

 

The persons appointed by the Association to administer the Plan.

 

1.03 Effective Date

 

This Plan is effective January 1, 1989.

 

1.04 Plan

 

The Astoria Federal Savings and Loan Association Supplemental Benefit Plan.

 

1.05 Qualified Retirement Plan

 

The Astoria Federal Savings and Loan Association Employees’ Pension Plan.

 

 

ARTICLE II

 

PARTICIPATION

 

2.01 Eligibility and Commencement of Participation

 

The employees listed in Appendix A to this Plan shall become Participants in
this Plan as of the Effective Date.

 

 

 



 

ARTICLE III

 

BENEFITS TO PARTICIPANTS

 

3.01 Supplemental Retirement Benefits

 

(a)The Plan shall provide benefits equal to the difference, if any, between:

 

i)The benefit payable under the Qualified Plan assuming the benefit formula in
effect on December 31, 1988 had not been changed, and

 

ii)The benefit payable under the Qualified Plan based on the benefit formula in
effect on January 1, 1992.

 

For purposes of calculating amounts under (i) and (ii) above, the provisions of
the Qualified Plan shall be deemed not to reflect any of the limitations
contained in the Internal Revenue Code with respect to benefits payable or
compensation.

 

(b)Benefits shall be payable-commencing in the later of the month after the
Participant’s 65th birthday or month following the month in which the
Participant terminates employment unless, within thirty (30) days after first
becoming a Participant (or, if later, December 31, 2008 with respect to benefits
payable after December 31, 2008) the Participant elects that payments begin at
termination of employment or on a specified date after termination of employment
but before attainment of age 65. Benefits shall be payable in the form of a
single life annuity for the life of the Participant unless, within thirty (30)
days after first becoming a Participant (or, if later, December 31, 2008 with
respect to benefits payable after December 31, 2008) the Participant elects that
payments be made in another optional form of payment permitted under the
Qualified Plan or in a lump sum. Payments made in the form of an optional form
of benefit or a lump sum shall be determined using the applicable interest rate
and mortality assumptions in effect under the Qualified Plan when the benefit
calculation is made. In the case of a payment election after December 31, 2008
by a Participant who also participants into the Astoria Federal Savings and Loan
Association Excess Benefit Plan, any payment election under this Plan must be
concurrent with, and the same in all respects as, the payment election under the
Excess Benefit Plan.

 

(c)A Participant may elect that, in the event of a change in control of the
Association (within the meaning of section 409A of the Internal Revenue Code)
any remaining benefits due to him under the Plan shall be made in a single lump
sum on the effective date of the change in control, such lump sum to be computed
on the basis of the interest rate and mortality assumptions applicable under the
Qualified Plan as of the date of payment. Such an election shall be made within
thirty (30) days after first becoming a Participant or, if later in the case of
benefits payable after December 31, 2008, no later than December 31, 2008. In
the case of a payment election after December 31, 2008 by a Participant who also
participates in the Astoria Federal Savings and Loan Association

 

 

 

 



 

Excess Benefit Plan, any payment election under this Plan must be concurrent
with and the same in all respects as, the payment election under the Excess
Benefit Plan.

 

(d)Notwithstanding anything in the Plan to the contrary any benefit under the
Plan that becomes payable due to a Participant’s termination of employment shall
(a) if necessary, be deferred to and payable on (or commencing on) the earliest
date on which the Participant has a “separation from service” (within the
meaning of section 409A of the Code) and (b) if the Participant is a “specified
employee” (within the meaning of section 409A of the Code on the date of his
separation from service shall be further deferred to the first day of the
seventh calendar month to begin after separation from service. The amount of any
payments is scheduled to be made during the deferral period shall be paid, with
interest at the rate of six percent (6%) per annum, compounded annually from the
scheduled payment date to the end of the required deferral period, immediately
following the end of any require deferral period.

 

ARTICLE IV

 

ADMINISTRATION

 

4.01 Duties of the Committee

 

The Committee shall have full responsibility for the management, operation,
interpretation and administration of the Plan in accordance with its terms, and
shall have such authority as is necessary or appropriate in carrying out its
responsibilities. Actions taken by the Committee pursuant to this Section 4.01
shall be conclusive and binding upon the Association, Participants, former
Participants, beneficiaries, and other interested parties. All decisions,
interpretations, and actions made by the Committee shall at all times be
consistent with the requirements of the Qualified Retirement Plan as if that
plan could have provided the benefits described herein.

 

4.02 Unfunded Character of the Plan

 

The Plan shall be unfunded. Neither the Association nor the Committee nor its
individual members shall segregate or otherwise identify specific assets to be
applied to the purposes of the Plan, nor shall any of them be deemed to be a
trustee of any amounts to be paid under the Plan. Any liability of the
Association to any person with respect to benefits payable under the Plan shall
be based solely upon such contractual obligations, if any, as shall be created
by the Plan, and shall give rise only to a claim against the general assets of
the Association. No such liability shall be deemed to be secured by any pledge
or any encumbrance on any specific property of the Association.

 

 

 



 

ARTICLE V

 

MISCELLANEOUS PROVISIONS

 

 

5.01 Amendment and Termination

 

The Board of Directors of the Association shall have the right to amend or
terminate the Plan, in whole or part at its sole discretion, at any time.
Benefits accrued under the Plan as of the date of any amendment or termination
shall not be reduced, and such benefits shall become nonforfietable to the same
extent that such rights would be nonforfeitable if such benefits had been
provided under the Qualified Retirement Plan. If the Plan is terminated, the
Association shall pay the accrued benefits provided by the Plan to each
Participant. Any termination of the Plan and related payment of benefits shall
conform to the requirements of section 409A of the Code.

 

5.02 Operation as Deferred Compensation Plan

 

The Plan is intended to be an unfunded, non-qualified deferred compensation plan
covering a select group of highly compensated employees and management.

 

5.03 Internal Revenue Code Section 409A Compliance

 

The Plan is intended to be a non-qualified deferred compensation plan described
in Section 409A of the Code. The Plan shall be operated, administered and
construed to give effect to such intent. In addition, the Plan shall be subject
to amendment, with or without advance notice to Participants and other
interested parties, and on a prospective or retroactive basis, including but not
limited to amendment in a manner that adversely affects the rights of
participants and other interested parties, to the extent necessary to effect
such compliance.

 

5.04 Nonassignability

 

The benefits of a Participant (or his spouse, if any) shall not be transferable
or assignable except by reason of the laws of decent and distribution.

 

ARTICLE VI

 

CESSATION OF BENEFIT ACCRUALS

 

Notwithstanding anything in the Plan to the contrary, the accrual of benefits
under the Plan shall cease on April 30, 2012. No person who is not a Participant
on such date shall thereafter become a Participant. The benefit payable under
this Plan to each Participant shall be determined as of April 30, 2012, taking
into account all provisions of the Qualified Retirement Plan in effect as of
such date, and shall not increase thereafter except that (a) the benefit payable
under this Plan may increase to the extent that the vested percentage of the
Participant’s benefit under the Qualified Plan increases after April 30, 2012
and/or (b) the

 

 

 

 



 

benefit may increase if he or she becomes eligible for an early retirement
benefit under the Qualified Retirement plan after April 30, 2012. For purposes
of determining the benefit payable to a Participant under section 3.01(a), it
shall be assumed that the benefit formula in effect on December 31, 1998 and
January 1, 2012 are frozen as of April 30, 2012 such that no service credit is
given for benefit accrual purposes for any period after April 30, 2012 and no
compensation paid or rate of compensation in effect after April 20, 2012 is
taken into account for benefit computation purposes.

 



 

 

 



APPENDIX A

 

ASTORIA FEDERAL SAVINGS AND LOAN ASSOCIATION

 

SUPPLEMENTAL BENEFIT PLAN

 

 

Plan

Participants

Social Security

Number

Name    

Wilfred DeJesus

Monte Redman

Edward Spegowski

Steven Miss

John Grady

Mark Manna

William Mannix

George Stagl

Howard Burkhart

Stephen Martini

Arnold Greenberg

Kenneth Bowman

John Romano

Robert Dressler

Mario Cocchetto

Edward Price

Andrew Blazek

George Engelke

John Biggs

Robert Lund

Frederic Miers

Michael Wirnshofer

Rhoda Baisi

Louis Abbatepaolo

William Wepner

William Sheerin

John Mastrodomenico

Frank Beiter

Salvatore Alarimo

Thomas Drennan

 

 



 

 

 

